SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-177406 Chimera Energy Corporation (Exact name of small business issuer as specified in its charter) Nevada 45-2941876 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2800 Post Oak Blvd., Suite 4100 Houston, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(832) 390-2334 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ There were 15,000,000 shares of the registrant’s common stock issued and outstanding as of April 1, 2012. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer to Chimera Energy Corporation. Readers should consider the following information as they review this Quarterly Report: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements. Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Quarterly Report on Form 10-Q and are not guarantees of future performance. Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to have been incorrect. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except to the extent required by applicable securities laws, we expressly disclaim any obligation or undertakings to release publicly any updates or revisions to any statement or information contained in this Quarterly Report on Form 10-Q, including the forward-looking statements discussed above, to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement or information is based. CHIMERA ENERGY CORPORATION CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 –FINANCIAL STATEMENTS Balance Sheets as of February 29, 2012(Unaudited) and August 31, 2011 F-1 Statements of Operations for the three and six months ended February 29, 2012 and for the period from August 5, 2011 (date of inception) through February 29, 2012 (Unaudited) F-2 Statements of Cash Flows for the six months ended February 29, 2012 and for the period from August 5, 2011 (date of inception) through February 29, 2012 (Unaudited) F-3 Notes to Unaudited Financial Statements F-4 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 5 ITEM 4T – CONTROLS AND PROCEDURES 5 PART 2 – OTHER INFORMATION 6 ITEM 1A –RISK FACTORS 6 ITEM 6 – EXHIBITS 6 CHIMERA ENERGY CORP (Development Stage Company) BALANCE SHEETS February 29, 2012 August 31, 2011 (UNAUDITED) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventory Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ $ Total Current Liabilities Note Payable TOTAL LIABILITIES COMMITMENTS STOCKHOLDERS'EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized; 15,000,000 and 10,000,000 shares outstanding, respectively Additional Paid In Capital - Subscription Receivable ) Retained Earnings (Accumulated) During Development Stage ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 CHIMERA ENERGY CORP (Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) Period from Inception For the Three Months Ended For the Six Months Ended (August 5, 2011) to February 29, 2012 February 29, 2012 February 29, 2012 REVENUES $ $ $ COST OF REVENUES ) ) ) GROSS PROFIT OPERATING EXPENSES General and Administrative Total Operating Expenses OPERATING LOSS ) ) ) OTHER EXPENSES Interest expense ) ) ) Total Other Expenses ) ) ) NET LOSS $ ) $ ) $ ) NET LOSS PER SHARE: Common Stock: Basic and Diluted Net Loss Per Share $ ) $ ) Denominator for Basic and Diluted Net Loss Per Share Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these financial statements. F-2 CHIMERA ENERGY CORP (Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) Period from Inception For the Six Months Ended (August 5, 2011) to February 29, 2012 February 29, 2012 CASH FLOWS USED IN OPERATING ACTIVITIES Net Loss $ ) $ ) Changes in Operating Assets and Liabilities: Accounts Receivable ) Inventory ) ) Accounts Payable and Accrued Expenses NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Note Payable - Proceeds from the Issuance of Common Stock NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, Beginning of Period - CASH AND CASH EQUIVALENTS, End of Period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest Paid $
